Title: Enclosure: Invoice to Robert Cary & Company, 20 June 1768
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] 20th June 1768

Invoice of Goods to be sent by Robt Cary Esqr. & Co. for the use of Geo: Washington—Potomack Rivr—Virginia—Vizt

3 M 30d. Nails 1 large Cask 20d. Ditto 6 Inch heading Chissels 6¾ Inch Ditto Ditto 6½ Inch Ditto Ditto 4 best Curry Combs (without Brushes) 1 dozn large Tinn Sheets 1 Strong and best Post Chaise Trunk to be 3 feet long 20 Inches wide & 18 Inches deep to be well secured & have a good lock & Cover 4 best secret padlocks proper size for Portmanteaus 3 Setts strong Shoe & knee Buckles 2 Setts Shoe Brushes 1 dozn large blackg Balls 1½ groce plated Coat Buttons 3 groce Do Breast Ditto 2 groce of large & 3 groce of sml course & cheape horn Buttons 2 Shillings worth of Spunge As good a common Spy glass as can be bought for 50/ or 60/ 2 pr large & strong Scissars 1 pr neat & sml Ditto 4 M Corking Pinns 6 M short whites Ditto 500 best Londn Needles mostly la. 1 groce flat wire shirt buttons
¼ lb. Mace ¼ lb. Nutts ¼ lb. Cinnan ¼ lb. Cloves 3 lb. Mustd in ½ lb. Bottles 2 Quarts fine Sallid Oyl 4 Bottles best Capers 4 Ditto best French Olives 2 lb. finest white Ginger 25 lb. Salt Petre 10 lb. Roache Allum 10 loaves dble refind Sugar 10 loaves Ditto Single Ditto Do 3 lb. finest Hyson Tea 6 lb. best green Do 15 lb. Jordon Almonds 1 large Jarr best Raisons 1 large Pott best Currts 50 lb. white Bisquet 1 Groce fine old Porter 50 lb. dble Gloster Cheese 40 lb. Cheshire Ditto
10 lb. Turnep Cabbage Seed 20 lb. Burnet Ditto 20 lb. Lucern Ditto 1 Peck earliest Garden Peas 1 Galln white Nonparel Do 1 Ditto Dwarf Marro Do 1 Oz. early Sugr loaf Cabbage 1 Oz. late Do Do 1 Oz. best Savoy
3 ps. course Rolls 1 ps. Irish Linnen @ 1/3 1 ps. Do Do 2/ 1 ps. Do Do 4/ 1 ps. Do Do 5/ 1 ps. best Cambrick £4 1 ps. course Scarlet Callimanca 1 ps. good light col[ore]d Duffield @ 3/ 1 ps. Do dark col[ore]d Ditto @ 3/ 2 ps. best Dutch Blanketing 4 dozn pair of the best & largest plaid hose that are made 2 best woolen Cirsingles 4 pr Wool Cards 2 Qts Spirit of Turpentine 1 lb. Venice Treacle 1 lb. Diascordium 1 Qt strong Cinnamon Water ½ groce sml Phials 5 Groce Corks for Ditto 10 Groce large & best Corks 1 Mans best Beaver Hatt 4 pr Mens large spun silk ribd H⟨ose⟩
1 Sein properly fixed with leads & Corks—to be 65 fathom long—9 feet deep in the middle—& 7 at the ends with meshes proper for Herring fishing 250 fathom of white Inch Rope

 for hauling of Ditto 100 fathom of deep sea Line 4 dressd Calf Skins for Shoes & Ben[t] Leathr Sufft for Soles for Ditto 1 Shott Bag Beverley’s history of Virgina (to be had at J. Cadell) Shoes of Mr Didsbury pr Letter A Suit of Cloaths of Mr Lawrence pr Ditto
Of French Kid & for a middle sizd hand—4 pr red & purple Gloves 3 pr Do Do Mitts 4 pr white Gloves 3 pr Ditto Mitts
1 large Plate Basket lined wt. Tin ¼ lb. best red Sealing Wax
2 handsome Stomachers & Sleeve knots made of Ribbon—together with Necklace Strings &ca A Green Sattin quilted Coat not to excd £3 A Grave & handsome Winter Silk (but not yellow) nor to exceed £10 to be bought of, & made by Mrs Harris into a Sacque & Coat for a middle sized Woman.

Go: Washington

